Case 1-17-01085-ess   Doc 195-1   Filed 02/12/20   Entered 02/12/20 19:49:06




                        EXHIBIT A
Case 1-17-01085-ess       Doc 195-1         Filed 02/12/20         Entered 02/12/20 19:49:06




                                In The Matter Of:
                                      Haas v.
                              Navient Solutions, LLC,




                                  Patricia P. Peterson
                                  September 19, 2017
                                      Confidential



                      Wilcox & Fetzer, Ltd.
                        13 3 0 King Street
                     Wilmington, DE 19801
          email: depos@wilfet.com, web: www.wilfet.com
            phone: 302-655-0477, fax: 302-655-0497



                                   WILCOX & FETZER LTD.



            Original File Haas v. Navient 09-19-17 depo of Patricia Peterson Confidential.txt
      Case 1-17-01085-ess             Doc 195-1         Filed 02/12/20            Entered 02/12/20 19:49:06


Haas v.                                                    Confidential                                        Patricia P. Peterson
Navient Solutions, LLC,                                                                                        September 19, 2017
Patricia P. Peterson                                    Page 229   Patricia P. Peterson                                   Page 231

  1       MR. FARRELL: Object to the                                1 Q.     Those are just the procedures Navient
  2     fonn.                                                       2    follows?
  3       THE WITNESS: Probably.                                    3   A. Yes.
 4        BY MR. BURGE:                                             4   Q. I want to go back to that language at
  5   Q. Who would know that?                                       5    the top of the page there where it said, "Only
  6       MR. FARRELL: Object to the                                6    if requested, we can return payments from the
 7     form.                                                        7    discharge order date to present since legally
 8        THE WITNESS: Jeff Stein.                                  8    the borrower was no longer responsible once
 9        BY MR. BURGE:                                             9    the discharge order was issued."
10    Q. I don't know if we have come across                       10       Do you see that?
11     Jeff Stein. What is his position?                           11   A. I do.
12    A. Jeff is vice president of our                             12   Q. That's Navient recognizing that
13     servicing operations, the back-of-office                    13    payments made after a discharge that
14     processing.                                                 14    discharged the debt should be returned, right?
15    Q. Now, when you write off a loan because                    15       MR. FARRELL: Object to the form
16     you detennine that it's been discharged in                  16    of the question.
17     bankruptcy, do you know if you issue a 1099 to              17       THE WITNESS: Go back to -- we
18     the borrower?                                               18    set a procedure based off of legal guidance,
19        MR. FARRELL: Object to the form                          19    and our procedure would say that, since we
2o     of the question.                                            2o    opted to write off the balance of this
21        THE WITNESS: No, we do not.                              21    account, we are not going to keep any
22        BY MR. BURGE:                                            22    payments.
23    Q. When you settle a loan where you                          23       BY MR. BURGE:
24     decide to take less than the full amount to                 24   Q. Okay. Take a look at a different

Patricia P. Peterson                                    Page 230   Patricia P. Peterson                                   Page 232

 1     resolve the loan balance, do you issue a 1099                1    document that we will mark as Peterson 15.
 2     to the borrower?                                             2       (Peterson Deposition Exhibit
 3    A. If it's above a certain amount, yes.                       3    No. 15 was marked for identification.)
 4    Q. So ifthe person had 20,000 in                              4       BY MR. BURGE:
 5     outstanding student loans and you agreed to                  5   Q. You know what, I marked the wrong one,
 6     settle it for $8,000, so there was a $12,000                 6    I'm sorry. Give me that back. That's my
 7     difference, do you issue a 1099 for $12,000?                 7    mistake. I'm sure that was fascinating
 8    A. I don't recall the bottom threshold,                       8    reading.
 9     but at that limit, yes. But I don't know what                9   A. Now I know what to look forward to
10     the bottom level is.                                        10    later.
11    Q. But if you conclude that a student                        11   Q. We're never going to look at that one.
12     loan is discharged, that's a $20,000 student                12    Saving us all time.
13     loan, so you're not going to collect anymore,               13       What I have actually marked as
14     you don't issue a 1099 for that?                            14    Peterson 15 is a document that is Bates
15    A. Will you rephrase it? Sorry.                              15    labeled NAV02, a bunch ofzeros, and then 13.
16    Q. If you determine by your procedures                       16    I will ask you if you recognize this document.
17     that a student loan is discharged, and it's a               17   A. Yes.
18     $20,000 student loan that you're going to                   18   Q. What is this document?
19     write off and not collect on anymore, you                   19   A. This is the correspondence processing
20     don't issue a 1099.                                         20    group, the claim processing group, their
21    A. Correct.                                                  21    procedures for processing discharges and
22    Q. Do you know why you issued a 1099 in                      22    dismissals.
23     one situation and not the other?                            23   Q. Now, I want to flip to the back, 223.
24    A. No.                                                       24    And so this is the set of procedures that you


                                                  Wilcox & Fetzer Ltd.                                        (58) Pages 229 - 232
                                          www.wilfet.com         (302) 655-0477
      Case 1-17-01085-ess              Doc 195-1         Filed 02/12/20           Entered 02/12/20 19:49:06


Haas v.                                                    Confidential                                        Patricia P. Peterson
Navient Solutions, LLC,                                                                                        September 19, 2017
Patricia P. Peterson                                    Page 233   Patricia P. Peterson                                   Page 235

  1     follow once you get notice that a bankruptcy                1   Q. This is just notifying them that they
  2     has ended either in dismissal or discharge.                 2    need to start making payments?
  3        Correct?                                                 3 A. Yes.
  4   A. Yes.                                                       4   Q. Let me show you another document.
  5   Q. So after you go through a number of                        5    This was not produced in this case, but it was
  6    steps, you then get to step 7, which is to                   6    publicly filed in another case. Mark it as
 7     send the L 180 letter unless the private loan                7    Peterson l 7.
  8    will be discharged.                                          8       (Peterson Deposition Exhibit
 9        Correct?                                                  9    No. 17 was marked for identification.)
10    A. Yes.                                                      10       BY MR. BURGE:
11    Q. And so once you've determined --                          11   Q. I think it pretty closely tracks the
12     you've gone through the steps and you have                  12    language of Peterson 16. Do you recognize
13     got -- the bankruptcy is over, you then send                13    this document?
14     that LI80 letter to the borrower, correct?                  14   A. It looks to be the same document, just
15     Unless you conclude that the private loan is                15    a different version.
16     going to be discharged.                                     16   Q. Slightly different form. But this
17    A. Yes.                                                      17    would also be that LI 80 letter, right?
18    Q. Now, I want to take a look at what                        18   A. I can't tell that from here.
19     that L 180 letter looks like. So mark this as               19       MR. FARRELL: Jason, I'm going
20     Peterson 16.                                                20    to tell you, not because I'm trying to do this
21        (Peterson Deposition Exhibit                             21    but just so you know, you can read through the
22     No. 16 was marked for identification.)                      22    blackout. If you hold it at the right angle,
23        BY MR. BURGE:                                            23    I can read the blacked-out information.
24    Q. I'll ask you if you recognize this                        24       MR. BURGE: This whole thing's
~-----"



Patricia P. Peterson                                    Page 234   Patricia P. Peterson                                   Page 236

 1     document.                                                    1    subject to a protective order.
 2    A. Yeah.                                                      2       MR. FARRELL: I'm just letting
 3    Q. Okay. It doesn't have the LI 80 letter                     3    you know.
 4     I think maybe because the way it was produced,               4       MR. BURGE: Hopefully this will
 5     but do you recognize this to be the L 180                    5    make it easier if we ever have to submit it to
 6     letter?                                                      6    the court or anything. Agreed. I don't think
 7    A. Yeah.                                                      7    any of it's secret. You can look up the case
 8    Q. Okay. And the information it provides                      8    number and see who it is.
 9     is: "We have been notified that your                         9       MR. FARRELL: Wanted to let you
10     bankruptcy case has been concluded. Since the               10    know in case you were intending for that to be
11     loan shown above was not discharged through                 11    permanent blackout. It's not.
12     your bankruptcy, you are responsible for                    12       MR. BURGE: Understood.
13     repaying the remaining balance of the loan                  13       BY MR. BURGE:
14     according to the terms of the promissory                    14   Q. If you look on the right side in these
15     note."                                                      15    kind of small -- you see in the far right is
16        See that?                                                16    an "Ll80"?
17    A. I do.                                                     17   A. Okay.
18    Q. This is what you send to the borrower                     18   Q. That suggests this is the LI80 letter?
19     once they finished their bankruptcy and you're              19   A. Okay.
20     putting them back into repayment, correct?                  20   Q. Maybe this is just a different form
21    A. Yes.                                                      21    that was used on or about December 2nd of
22    Q. And you described this as an attempt                      22    2015?
23     to collect on a debt?                                       23   A. Yeah. Our letters got reviewed very
24    A. No.                                                       24    frequently.


                                                    Wilcox & Fetzer Ltd.                                      (59) Pages 233 - 236
                                            www.wilfet.com         (302) 655-0477
